 

Exhibit 10.17

 

THIRD AMENDMENT

OF THE

SKY FINANCIAL GROUP, INC. EMPLOYEE STOCK OWNERSHIP PENSION PLAN

(As Amended and Restated Effective January 1, 2001)

 

WHEREAS, Sky Financial Group, Inc. (the “Company”) maintains the Sky Financial
Group, Inc. Employee Stock Ownership Pension Plan (the “Plan”); and

 

WHEREAS, the Company has delegated authority to amend the Plan to the Sky
Financial Group, Inc. Benefit Plans Committee (the “Committee”), and the
Committee has determined that amendment of the Plan is necessary and desirable.

 

NOW, THEREFORE, pursuant to the power reserved to the Company by Section 9.01 of
the Plan, and by virtue of the authority delegated to the Committee, the Plan,
as previously amended, is hereby further amended, in the following particulars:

 

1. By postponing the effective date of the Second Amendment of the Sky Financial
Group, Inc. Employee Stock Ownership Pension Plan from May 15, 2002, to December
1, 2002.

 

2. By substituting the following sentence for the sentence immediately following
subparagraph (e) of Section 1.03 of the Plan, effective as of April 1, 2002:

 

“Notwithstanding the foregoing, the ‘Annual Compensation’ of any Participant
employed by Celaris Group, Inc. or Value Added Benefits, Ltd. (including any
such Participant employed by Sky Insurance who was previously employed by
Celaris Group, Inc. or Valued Added Benefits, Ltd.) as a ‘Producer With
Management Responsibilities,’ will not include any commissions received by such
Participant for services performed as a Producer With Management
Responsibilities.”

 

3. By substituting the following for Section 1.22 of the Plan, effective as of
January 1, 2002:

 



--------------------------------------------------------------------------------

 

“1.22 Normal Retirement Date. ‘Normal Retirement Date’ means the first day of
the month coinciding with or next following the date on which a Participant
attains Normal Retirement Age. For purposes of Sections 5.03 of the Plan, an
Employee will be deemed to have retired if he or she has terminated employment
after attaining Normal Retirement Age.”

 

4. By substituting the following for Section 1.39 of the Plan, effective as of
December 1, 2002:

 

“1.39 Dividend Reinvestment Account. ‘Dividend Reinvestment Account’ means a
Participant’s Account attributable to Company Stock purchased with dividends the
Company pays on Company Stock held in the Company Stock Funds.”

 

5. By adding the following sentence to Section 2.01 of the Plan, immediately
after the first sentence thereof, effective as of April 1, 2002:

 

“Each Employee of Celaris Group, Inc. or Value Added Benefits, Ltd. (including
each Employee of Celaris Group, Inc. or Value Added Benefits, Ltd. who becomes
or has become an Employee of Sky Insurance) shall participate in the Plan on or
after April 1, 2002, solely in accordance with Section 2.04 of the Plan.”

 

6. By adding the following new Section 2.04 to the Plan immediately after
Section 2.03 therof, effective as of April 1, 2002:

 

“2.04 Eligibility for Employees of Celaris Group, Inc. and Value Added Benefits,
Ltd. Effective April 1, 2002, each Employee of Celaris Group, Inc. and Value
Added Benefits, Ltd. (including each Employee of Celaris Group, Inc. or Value
Added Benefits, Ltd. who becomes or has become an Employee of Sky Insurance)
shall participate in the Plan on the first Entry Date coinciding with or next
preceding the date the Employee meets all of the following requirements:

 

(a) the Employee is credited with one Year of Service;

 

(b) the Employee has attained age 18 years;

 

(c) the Employee is not a member of a collective bargaining unit unless the
collective bargaining agreement between the Employer and the union provides for
participation in this Plan;

 

-2-



--------------------------------------------------------------------------------

 

(d) the Employee is not classified by the Company, Celaris Group, Inc., or Value
Added Benefits, Ltd. a 100 percent commissioned salesperson;

 

(e) the Employee is not classified by the Company, Celaris Group, Inc., or Value
Added Benefits, Ltd. as a Commissioned-Only Producer Without Management
Responsibilities; and

 

(f) the Employee is not classified by the Company, Celaris Group, Inc., or Value
Added Benefits, Ltd. as a New Producer Without Management Responsibilities.

 

Any Employee who is classified by the Company, Celaris Group, Inc., or Value
Added Benefits, Ltd. as a Producer With Management Responsibilities will be
eligible to Participate in the Plan; provided that, the Employee has satisfied
the requirements of this Section 2.04. However, the Employer Contribution made
on behalf of such Employee will be based only on the portion of the Employee’s
Annual Compensation that is base salary, and will not take into account any
commissions such Employee receives from Celaris Group, Inc. or Value Added
Benefits, Ltd., or any successor thereof.”

 

7. By substituting the following for the second paragraph of Section 3.01 of the
Plan, effective as of January 1, 2001:

 

“For Participants to whom Article XV applies, the Employer shall contribute on
behalf of each such Participant, including a Participant who continues in the
employ of the Employer after his or her Normal Retirement Date, an amount equal
to the difference between (a) three percent (3%) of his or her Annual
Compensation, and (b) an amount equal to the percentage of the Participant’s
Annual Compensation allocated to the Participant’s Account as a result of the
Employer’s Leveraged Contribution under Article XV for that Plan Year. If the
amount in clause (b) exceeds the amount in clause (a), then the Employer shall
make no contribution on behalf of such Participant for that Plan Year, other
than the amount in clause (b). If the amount in clause (b) is less than the
amount in clause (a), the Employer shall make a contribution on behalf of each
affected Participant equal to the difference.”

 

8. By substituting the following for the last sentence of Section 4.02 of the
Plan, effective as of January 1, 2001:

 

“An allocation will be made only if the Participant was employed by the Employer
on the last day of such Plan Year and was credited with at least 1,000 Hours of
Service during such Plan Year, except that any Participant who became totally
and permanently disabled, died or terminated employment with the

 

-3-



--------------------------------------------------------------------------------

Employer on or after attaining Normal Retirement Age during such Plan Year shall
receive an allocation.”

 

9. By substituting the following for Section 5.01 of the Plan, effective as of
January 1, 2001:

 

“5.01 Upon Retirement or Disability. When a Participant attains Normal
Retirement Age, or becomes totally and permanently disabled, the entire interest
in the Participant’s Accounts, including the amount of any contributions for the
Plan Year in which the Participant’s termination of employment on or after his
or her Normal Retirement Date or Disability occurs, shall become nonforfeitable.
The Plan Administrator, in accordance with the provisions of Section 6.01 of the
Plan, shall then direct the Trustee to distribute to such Participant the entire
interest in his or her Account. A Participant who remains in the employment of
the Employer after the Participant attains Normal Retirement Age shall continue
to participate in the Plan.”

 

10. By substituting the phrase “Disability, death or termination of employment
after attaining the Normal Retirement Age,” for the phrase “retirement,
Disability or death,” where the latter phrase appears in the first sentence of
Section 5.03 of the Plan, effective as of January 1, 2001.

 

11. By deleting clause (i) of paragraph (a) of Section 8.01 of the Plan and
substituting the following for paragraph (a) of Section 8.01 thereof, effective
as of December 1, 2002:

 

“(a) Except as provided in the remainder of this Section 8.01, any dividend paid
on Company Stock held in a Participant’s Company Stock Funds shall be reinvested
in Company Stock and held in the Participant’s Dividend Reinvestment Account.
The Plan Administrator shall prescribe rules and procedures, which shall be
applied in a uniform and non-discriminatory manner, to allow Participants to
affirmatively elect to have their cash dividends paid directly to them in cash
outside the Plan as soon as a administratively feasible. Such rules and
procedures that are prescribed by the Plan Administrator shall be in accordance
with the terms of the Plan or, to the extent not specified in the Plan, the
requirements that must be satisfied in order for a federal income tax deduction
to be allowed

 

 

-4-



--------------------------------------------------------------------------------

 

under Code Section 404(k) with respect to the amount of cash dividends
(including the requirement that the election to receive cash dividends be
irrevocable for the period to which it applies and including the requirement set
forth in Code Section 404(k)(2)(b)).”

 

*        *        *

 

I, Thomas A. Sciorilli, on behalf of the Sky Financial Group, Inc. Benefit Plans
Committee, hereby certify that the foregoing is a correct copy of a resolution
duly adopted by the Committee on November 13, 2002 and that the resolution has
not been changed or repealed.

 

SKY FINANCIAL GROUP, INC.

BENEFIT PLANS COMMITTEE

By:

 

--------------------------------------------------------------------------------

   

A Member of the Committee

 





 

-5-